Title: To George Washington from Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 21 June 1782
From: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de
To: Washington, George


                  
                     
                        Report
                        West Point June 21st
                     1782.
                  
                  The Bomb proof in the interior part of fort Clinton is not at
                     this present time in a proper condition to be a powder Magazin &
                     there’s a great deal Stow’d in it. the least Spark of fire may Set the fascines
                     to fire & if that unfortunate event happen’d, the whole garrison Should
                     be lost. for that bomb proof is So near the main powder magazin that the fire
                     Should Certainly be communicated to it & who don’t foresee the dread
                     full accident occasion’d by the explosion of 1500 barrils of powder.
                  I am in duty bound to observe to your
                     Excellency that they don’t be Cautious enough against accidents.
                  1st the air holes of the powder magazins, are without a grate to
                     keep ill intention’d persons from throwing fire works or other things to blow
                     up the Magazin with, or Cats from going in it. Some times Soldiers for
                     amusement Sake, tie a fire brand to the tail of those animals, who being use to
                     go dayly in the bombproofs, may fly there for shelter, & Set the
                     magazin to fire.
                  2d the Lanterns which the Conductors of military Stores make use
                     of are ill contriv’d. they are made of Tin pierc’d, which give but a very Small
                     light, these people are by that reason often induc’d to be So imprudent as to
                     open them while they are in the magazin; in which case it is just as if they
                     had no lantern at all. I have myself been many times a witness of that.
                  The Lanterns ought to be made of transparent horn or Glass et
                     water pour’d in the bottom when they are made use of, to extinguish the Sparks
                     falling from the Candle’s wick, they must also be not open’d on any account
                     whatever while in the powder Magazin.
                  3d I have often Seen large parties of Soldiers permitted to go
                     into the magazin without being ordered first to leave their Shoes in the entry.
                     they are Sometimes full of nails, or Small Stones are fastened to their bottom, which Striking nails or Samll Stones,, may produce Sparks &
                     inflame the powder dust lying Constantly on the floor.
                  I think it is necessary that nobody should be permitted to go in
                     a powder Magazin with shoes or other iron implements but as it may be
                     disagreable to an officer to take off his shoes, a number of woolen Socks might
                     be provided in the entry, for every one to put over his Shoes.
                  altho’ they are Still more Cautious in Europe in their powder
                     Magazins much better Secure, yet accidents of all Sorts happen often.
                  
                     Villefranche
                     Major Commanding Engineer
                  
               